Citation Nr: 1727302	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-44 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a low back injury.

2. Entitlement to service connection for a bilateral shoulder injury, to include bursitis.

3. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1970, with service in Vietnam, and from September 1971 to July 1974. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) in July 2007 (denying, inter alia, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy) and in December 2008 (denying, inter alia, to reopen a claim for residuals of a low back injury and entitlement to service connection for bilateral shoulder bursitis). In August 2010, a formal RO hearing was held before a Decision Review Officer; a transcript is in the record. 

In a January 2015 supplemental statement of the case (SSOC), the RO reopened the Veteran's claim of service connection for residuals of a low back injury and decided the issue on the merits, but the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for bursitis to encompass any bilateral shoulder injury, to include bursitis, as reflected on the title page.

In the January 2015 SSOC, the RO determined that the Veteran withdrew his claims for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy. This determination was in error, and the claims are properly before the Board.

Following his November 2009 substantive appeal (VA Form 9), the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a January 2015 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board.

Additional evidence, namely VA treatment records and a medical opinion, was added to the Veteran's record after the most recent SSOC adjudicating entitlement to bilateral upper and lower extremity peripheral neuropathy in November 2010. The Veteran has not submitted a waiver of initial RO consideration of evidence. Regardless, because these claims are being remanded anyway, the RO will have opportunity to consider the evidence in the first instance.

The issues of entitlement to service connection for a bilateral shoulder injury and bilateral upper and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed October 1990 Board opinion denied the Veteran's original claim of service connection for residuals of a low back injury on the findings that the episodes of lumbosacral strain experienced by the Veteran in service were acute and transitory and resolved without residual disability, and that a chronic low back disorder with arthritis was first manifested many years post-service. An unappealed July 2007 rating decision denied the Veteran's request to reopen his claim on the basis that the Veteran had not submitted new and material evidence.

2. Evidence received since the July 2007 rating decision is redundant and does not tend to show that the Veteran's current low back disability is related to service.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for residuals of a low back injury is not reopened. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated July 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), private medical records, and VA treatment records have been obtained. The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). In this case, the Veteran has not submitted any evidence that is new and material and, accordingly, the claim cannot be reopened and the duty to assist does not apply.

II. Legal Criteria, Facts, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold; specifically, the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An October 1990 Board decision denied the Veteran's original claim of service connection for residuals of a low back injury based on the findings that, even though the Veteran had documented back pain immediately following an April 1973 automobile accident, the Veteran's in-service episodes of lumbosacral strain were acute and transitory and resolved without residual disability, and that a chronic low back disorder with arthritis was first manifested many years post-service. The Veteran did not appeal and the decision became final. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100. A July 2007 rating decision denied reopening on the basis that new and material evidence had not been submitted. The Veteran did not appeal and the decision became final. 38 U.S.C.A. § 7105.

Evidence of record at the time of the July 2007 rating decision included STRs, private treatment records, a March 1989 VA spine examination noting a history of lower back pain since the Veteran's 1973 motor vehicle accident, and other VA examinations (including a June 2007 VA examination) that did not include opinions about the cause of the Veteran's low back condition. 

Evidence received since the July 2007 rating decision includes VA treatment records, a March 2011 VA general examination containing a back disability diagnosis without comment on its relation to the Veteran's service, a statement on the Veteran's November 2009 VA Form 9 that his back pain has been chronic even though it was stated as resolved on active duty, and August 2010 testimony that he has had continuous low back pain since his documented accident in service. 

The Board notes that the 1990 Board decision denied service connection based on the finding that there was an acute injury which had resolved and that the Veteran's current chronic disability had its onset many years after his discharge from service. The March 1989 VA examination note that the Veteran had a history of low back pain since his April 1973 motor vehicle accident appears to document a history of low back pain that is not otherwise acute. Accordingly, at the time of the July 2007 rating decision, there was already evidence that the Veteran had reported long-standing chronic low back pain.

The Board concludes that the evidence received since the July 2007 rating decision, while new, is either redundant or not material, because it does not relate to an unestablished fact necessary to substantiate the claim (meaning, it does not relate to a causal link between the Veteran's low back disability and his military service). Consequently, the Veteran's claim cannot be reopened.

Although the Veteran has not met the criteria for reopening the claim, he is free (if he should so choose) to file a motion alleging clear and unmistakable error (CUE) in the 1990 Board decision. Such a motion must be pled with specificity and must clearly state the alleged error; thus, the Board is unable to liberally construe the current appeal as such a motion. Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008) (noting that "CUE theories are more likely to be successful when the claimant clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading").


ORDER

The appeal to reopen a claim of service connection for residuals of a low back disability is denied.

REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims, specifically by obtaining VA examinations.

As an initial matter, the Board notes that the Veteran's separation medical examination for his period of service ending in August 1970 is not in the record (there is, however, a July 1970 separation report of medical history). Remand is necessary to obtain the record; if unavailable, the reason must be noted in the record and the Veteran be so notified.

I. Bilateral shoulder injury

The Veteran testified that he has bilateral shoulder pain related to his military service. His STRs document numerous complaints of shoulder trauma. The Veteran was diagnosed with possible bursitis (September 1968), calcific tendinitis (January 1969), and supraspinatus tendinitis (July 1969). An STR with an unknown date stated that the Veteran's condition is consistent with calcareous tendinitis. A physician noted bursitis of both shoulders in the Veteran's July 1970 discharge report of medical history. In September 2009, the Veteran was diagnosed with right shoulder impingement and osteoarthritis. During a March 2011 VA general examination, the examiner diagnosed bilateral shoulder/acromioclavicular (AC) joint moderate degenerative joint disease, but did not provide an opinion relating the disability to the Veteran's military service. Accordingly, a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II. Bilateral upper and lower extremity peripheral neuropathy

The Veteran claimed bilateral upper and lower extremity peripheral neuropathy as secondary to his service-connected diabetes mellitus, type II. The Board notes that VA laws and regulations provide that, if a veteran was exposed to herbicide agents during service, certain listed diseases, such as early-onset peripheral neuropathy, are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). Additionally, if a Veteran demonstrates that an organic disease of the nervous system manifested to a compensable degree within one year, then such disability is presumptively service-connected. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).

In August 2004 VA treatment records, a physician diagnosed left peroneal neuropathy at the fibular head with distal denervation evident. A February 2011 VA treatment record notes paresthesias in all extremities.

The Veteran underwent a VA diabetes examination in June 2007 and reported that he began to have gradual numbness and tingling in his upper and lower extremities. The examiner noted that there are symptoms of peripheral neuropathy related to diabetes, notably paresthesias and loss of sensation. After reviewing a nerve conduction study (NCS) and electromyography (EMG), the VA examiner diagnosed carpal tunnel syndrome in the upper extremities, and opined that it pre-existed the Veteran's military service and was not worsened or increased by the Veteran's diabetes. No rationale was provided. The examiner opined there was no evidence of peripheral neuropathy in the Veteran's lower extremities. The June 2007 VA examination is inadequate because the examiner did not reconcile the conflicting statements that the Veteran has symptoms of peripheral neuropathy with his diagnosis of carpel tunnel syndrome in the upper extremities and no peripheral neuropathy in the lower extremities; additionally, no rationale was provided for any opinion. See Barr, 21 Vet. App. at 311; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During a March 2011 VA general examination, the examiner noted a history of numbness and pain in the legs, but no history of paresthesias. The examiner diagnosed left lower extremity peripheral artery disease, but did not discuss whether peripheral neuropathy was present. Because the examiner did not discuss what relationship, if any, the Veteran's peripheral artery disease has with the Veteran's symptoms of numbness or the presence of peripheral neuropathy, the opinion is inadequate. See, Barr, 21 Vet. App. at 311.

The Veteran underwent another VA diabetes examination in April 2014. The examiner noted that the Veteran complained of left foot pain and numbness in 2009. The examiner diagnosed peripheral vascular disease, but did not discuss the presence (or absence) of peripheral neuropathy. Service-connection was subsequently granted for peripheral vascular disease in both lower extremities. Similar to the VA examinations before it, the examiner failed to adequately address peripheral neuropathy. See id.

In a September 2015 VA medical opinion, the examiner opined that, after review of the claims file, there was no evidence of early-onset peripheral neuropathy within one year of the Veteran's service. Once again, the presence of peripheral neuropathy was not adequately discussed and the opinion is inadequate. See, id.

Because none of the VA examinations or medical opinions provide sufficient findings to decide the claims, a new VA examination for the Veteran's peripheral nerves is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records from December 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should obtain the Veteran's August (or July) 1970 separation medical examination. If such record is not received pursuant to the AOJ's request, the Veteran should be so notified and the AOJ's efforts should be documented in the manner required by 38 C.F.R. § 3.159(e)(1).

3. After the above developments are completed, the AOJ should arrange for an examination to determine the nature and likely cause of the Veteran's bilateral shoulder disability(ies). The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify (by medical diagnosis) the Veteran's current bilateral shoulder disability(ies) and any shoulder disability present during the course of the appeal (from June 2008). In responding, the examiner is asked to specifically address the September 2009 diagnosis of right shoulder impingement and osteoarthritis and the March 2011 diagnosis of bilateral shoulder/AC joint moderate degenerative joint disease.

(b) For each diagnosed shoulder disability, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that such disability began in or is otherwise related to the Veteran's military service? In responding, the examiner is asked to consider the in-service diagnoses of bursitis (September 1968, July 1970), calcific tendinitis (January 1969), and supraspinatus tendinitis (July 1969).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the developments in the first and second instructions are completed, the AOJ should arrange for an examination to determine the nature of the Veteran's upper and lower extremity disabilities, specifically to determine whether the Veteran has peripheral neuropathy. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Does the Veteran currently, or at any time during the course of the appeal (from April 2006), have peripheral neuropathy in the upper and/or lower extremities? The examiner must address the August 2004 diagnosis of left peroneal neuropathy at the fibular head.

(b) If peripheral neuropathy is not diagnosed, please identify the most likely cause for the Veteran's symptoms of paresthesias, numbness, pain, and/or loss of sensation in his extremities, including whether such symptoms are due to carpal tunnel syndrome or peripheral vascular disease.

(c) If peripheral neuropathy is diagnosed, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that the disability was either caused or aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus, type II, and/or peripheral vascular disease? The examiner MUST address the concept of aggravation, which means the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION.

If aggravation is found, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the baseline severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(d) If the Veteran's peripheral neuropathy is not caused or aggravated by any service-connected disability, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that there was an early manifestation of his peripheral neuropathy or manifestations indicative of acute or subacute peripheral neuropathy or early-onset peripheral neuropathy?

(e) If the Veteran's peripheral neuropathy is not caused or aggravated by any service-connected disability, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that the disability was incurred in or related to the Veteran's military service, to include as due to exposure to herbicide agents? 

(f) Is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that any organic disease of the nervous system of the upper and/or lower extremities was present within the one-year period immediately following the Veteran's discharge from service in August 1970 or July 1974? If so, how and to what degree was any such disease manifested?

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


